Citation Nr: 1428842	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss, now rated as bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969; as well as a period of active duty for training from January to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for left ear hearing loss with a noncompensable rating and denied service-connection for right ear hearing loss. 

This matter was before the Board in January 2014 where service connection for right ear hearing loss was granted.  Thereafter, the matter was remanded for further development.  In a January 2014 rating decision, the agency of original jurisdiction (AOJ) assigned a noncompensable rating for the service connected bilateral hearing loss.  

The Board construes the perfected appeal as involving the initial rating for bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded two VA audiological evaluations addressing his service-connected bilateral hearing loss.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the VA examinations the Veteran was afforded an opportunity to report how the hearing loss affected his daily life and his reports were recorded.

In January 2014, the AOJ adjudicated the appropriate rating for bilateral hearing loss.  As such, the Board's remand directives have been complied with and no further development is required prior to adjudicating the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).


Analysis

An April 2011 VA audiological evaluation notes that the Veteran exhibited puretone thresholds, in decibels, as follows:




Hz 



1000
2000
3000
4000
RIGHT
25
25
30
30
LEFT
25
40
30
35

Speech audiometry revealed speech recognition ability of 94 percent for both ears.  The average puretone threshold was 28 for the right ear and 33 for the left ear.  

Applying the findings from the April 2011 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both the left and right ears.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

At a February 2013 VA audiological evaluation, the Veteran exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
RIGHT
40
35
60
65
LEFT
30
35
60
50

Speech audiometry revealed speech recognition ability of 96 percent for the right ear and 94 percent for the left ear.  The average puretone threshold was 50 for the right ear and 44 for the left ear. 

Applying the findings from the February 2013 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both the left and right ears.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran submitted results from a private audiological examination dated in August 2011 in support of his claim.  However, it does not provide speech recognition percentages for either ear and is therefore inadequate for purposes of rating his disability under VA criteria.

The Veteran's hearing disability has not been shown to be manifested by an exceptional pattern of hearing impairment; or to otherwise approximate the criteria for a compensable rating at any time during the appeal period.  Fenderson.

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  38 C.F.R. § 3.321(b)(1) (2013).  This entails a three step process.  First the Board must consider the criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2013). 

Second, if the criteria do not reasonably describe the disability, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the rating criteria compensate for the effects of hearing loss.  The Veteran has reported that he must ask people to repeat themselves and that he sometimes cannot understand what people are saying; in essence he experiences impaired hearing.  These manifestations are contemplated by the hearing schedule, which attempts to compensate for measurable effects of hearing impairment.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.






					(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable evaluation for the Veteran's bilateral hearing loss disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


